ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
Exelis Inc., Night Vision and                       )   ASBCA No. 58918
 Tactical Communication Systems                     )
                                                    )
Under Contract No. DAAB07-00-D-C251 et al.          )

APPEARANCES FOR THE APPELLANT:                          Steven M. Masiello, Esq.
                                                        Kelly P. Garehime, Esq.
                                                         McKenna Long & Aldridge LLP
                                                         Denver, CO

APPEARANCE FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 January 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58918, Appeal ofExelis Inc., Night
Vision and Tactical Communication Systems, rendered in conformance with the Board's
Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals